       Case 3:17-cv-01781-BAJ-EWD         Document 97     08/19/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 SUZETTE SLOCUM                                                      CIVIL ACTION

 VERSUS

 JESSICA ANDERSON, ET AL.                                   NO. 17-01781-BAJ-EWD

                                          ORDER

      Before the Court is Plaintiff’s Motion in Limine (Doc. 81). The Motion is

opposed. (Doc. 88). For the following reasons, Plaintiff’s Motion is DENIED.

 I.   PROCEDURAL HISTORY

      Motions in limine are not favored in this Court. Virtually any objection
      to the admissibility of evidence can and should be handled in the old-
      fashioned way, to wit: counsel objecting at the time the evidence is
      offered, thereby allowing the Court to rule on the objection in the context
      of the trial. In limine relief is warranted only in unusual situations, such
      as a matter so explosive or so incendiary that sustaining an objection in
      the routine way may not be sufficient to overcome the risk of undue
      prejudice.

Louis Vuitton Malletier v. Eisenhauer Rd. Flea Mkt., Inc., No. SA-11-CA-124, 2012

WL 13034079, at *1 (W.D. Tex. Jan. 4, 2012)

      Against this background, the Court shall consider the items in Plaintiff’s

motion.

      Plaintiff seeks to exclude the introduction of nine categories of evidence: (1)

collateral source evidence; (2) the circumstances under which Plaintiff hired legal

counsel; (3) evidence about whether Plaintiff’s recovery, if any, would be subject to

federal income taxation; (4) evidence related to the filing of “this Motion in Limine or

to any other ruling by the Court in response to this or any other motion.”; (5) Defense

                                           1
         Case 3:17-cv-01781-BAJ-EWD          Document 97    08/19/21 Page 2 of 8




counsel’s personal opinions about Plaintiff’s case; (6) improper character evidence; (7)

evidence of Plaintiff’s personal habits; (8) questioning of lay witnesses that elicit

expert opinions; and, (9) evidence related to whether insurance rates or premiums

may raise depending on the amount the jury awards the Plaintiff. (Doc. 81). Of these

categories, Plaintiff Defendants oppose Plaintiff’s Motion, both on the merits and on

the basis that “Plaintiff’s Memorandum in Support of her Motion in Limine fails to

specify the records and/or testimony sought to be excluded from evidence at the trial

of this matter.” (Doc. 88, p. 1).

 II.   LEGAL STANDARD

       Generally, “a court should exclude evidence in limine only when it is clearly

inadmissible on all potential grounds.” Tucker Mgt., LLC v. United Natl. Ins. Co.,

No. 13-CV-60026-JWD-RLB, 2016 WL 8261722, at *2 (M.D. La. July 8, 2016) (citing

United States v. Gonzalez, 718 F. Supp. 2d 1341, 1345 (S.D. Fla. 2010)). “Accordingly,

the court may deny a motion in limine when it lacks the necessary specificity with

respect to the evidence to be excluded. . . . [E]videntiary rulings, especially ones that

encompass broad classes of evidence, should generally be deferred until trial to allow

for the resolution of questions of foundation, relevancy, and potential prejudice in

proper    context.”    Cooper       v.   Meritor,   Inc.,   No.   4:16-CV-52-DMB-JMV,

2019 WL 1028530, at *1 (N.D. Miss. Mar. 4, 2019) (quoting Leonard v. Stemtech

Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013)).

III.   ANALYSIS

          A. Categories of Evidence Sought to be Excluded, But Not



                                              2
        Case 3:17-cv-01781-BAJ-EWD         Document 97     08/19/21 Page 3 of 8




             Accompanied by Supporting Memoranda

      Although Plaintiff seeks to exclude nine categories of evidence, Plaintiffs only

provided support in an accompanying memoranda for five: collateral source evidence,

circumstances for hiring attorneys, orders of the court, insurance premiums and/or

rates, and “failure of plaintiff to have seat belt secured.” (Doc. 81-1).

      Local Rule 7(d) provides that “[a]ll contested motions must be accompanied by

separate memoranda which must contain a concise statement of reasons supporting

the motion and citations of authorities.” Federal Rule 83(a)(1) permits the Court to

establish local rules. A valid local rule has the force of law. Weil v. Neary,

278 U.S. 160, 169 (1929); Jetton v. McDonnell Douglas Corp., 121 F.3d 423, 426

(8th Cir. 1997). Litigants “are charged with knowledge of the district court’s rules the

same as with knowledge of the Federal Rules and all federal law.” Jetton, 121 F.3d at

426. Generally, “[c]ourts have broad discretion in interpreting and applying their own

local rules,” Matter of Adams, 734 F.2d 1094, 1102 (5th Cir. 1984), and a party that

“fails to comply with the Local Rules does so at his own peril.” Broussard v. Oryx

Energy Co., 110 F. Supp. 2d 532, 537 (E.D. Tex. 2000).

      The failure of Plaintiff to provide factual or authoritative support for her

motion in a supplemental memoranda in violation of the local rules prevents the

Court from properly considering whether these five categories of evidence should be

excluded. Further, the evidence sought to be excluded—evidence about whether

Plaintiff’s recovery, if any, would be subject to federal income taxation; Defense

counsel’s personal opinions about Plaintiff’s case; improper character evidence;

evidence of Plaintiff’s personal habits; and questioning of lay witnesses that elicit
                                            3
       Case 3:17-cv-01781-BAJ-EWD        Document 97     08/19/21 Page 4 of 8




expert opinions—are too general for the Court to make a determination as to their

admissibility at this time.

       [T]he purpose of motions in limine is not to re-iterate matters which are
      set forth elsewhere in the Rules of Civil Procedure or Rules of Evidence,
      but, rather, to identify specific issues which are likely to arise at trial
      and which, due to their complexity or potentially prejudicial nature, are
      best addressed in the context of a motion in limine.

Equal Emp. Opportunity Comm’n v. First Metro. Fin. Serv., Inc., Civil Action No.:

1:18-CV-177-SA-DAS, 2021 WL 261671, * 1 (N.D. Miss. Jan. 26, 2021) (quotation

omitted).

      Here, Plaintiff simply requests that the Court reiterate matters set forth in the

Rules of Evidence. Namely, that the Court will exclude evidence of the character of a

witness unless it is admitted pursuant to Federal Rules of Evidence, that the Court

will limit the testimony of non-expert witnesses to the boundaries of Rule 701, and

that the Court will not include testimony not relevant to the matter in violation of

Rule 401. The Court finds that ruling on the admissibility of these categories of

evidence should be deferred until trial, if any such evidence is offered and objections

are asserted, so that such matters may be considered in context. Accordingly,

Plaintiff’s Motion to exclude the five, unbriefed categories of evidence is denied,

without prejudice. Plaintiff may re-urge any relevant objections at trial.

            B. Collateral Source Evidence

      Plaintiff argues that she “has received Medicare/Medicaid payments as well as

insurance or other benefits,” related to this action, and seeks an Order prohibiting

the Defendants from referring to this collateral source evidence during trial.

(Doc. 81-1, p. 1). Defendants argue that, to the best of their knowledge, Plaintiff has

                                          4
        Case 3:17-cv-01781-BAJ-EWD        Document 97     08/19/21 Page 5 of 8




received no collateral source funds except for those paid by MedPort LA, LLC.

(Doc. 88, p. 1). Defendants, in an abundance of caution, oppose the introduction of

evidence charged by her medical providers, but not paid by Plaintiff. (Id.).

       The Court addressed the parties’ arguments related to the collateral source

rule in its Ruling and Order denying Defendants’ Motion in Limine. See (Doc. 96).

Therefore, Plaintiff’s Motion is denied, without prejudice, for the reasons previously

provided.

            C. Circumstances for Hiring Attorneys

       Plaintiff argues that the time and circumstances under which she hired

attorneys “has no relevance to this proceeding whatsoever,” and that because

“[whatever probative value such evidence could possible have is greatly outweighed

by the chance of unfair prejudice” the evidence should be excluded at trial. (Doc. 81-1,

p. 2). Defendants assert that this information is relevant to Plaintiff’s credibility and

the interest that her treating physicians have in the outcome of her case. (Doc. 88,

p. 7). Specifically, Defendants argue that Plaintiff’s credibility “can be challenged on

the basis that she had no reason to seek medical treatment until after being directed

to do so by her attorney.” (Id.).

       Although the Court recognizes Plaintiff’s concern as to the admission of

evidence related to the circumstances under which she hired counsel, the Court

cannot find, without the benefit of considering the issue in the applicable context,

that such evidence is clearly inadmissible on all potential grounds. See Tucker,

2016 WL 8261722, at *2 (“a court should exclude evidence in limine only when it is

clearly inadmissible on all potential grounds.”). Accordingly, while the Court
                                           5
        Case 3:17-cv-01781-BAJ-EWD       Document 97    08/19/21 Page 6 of 8




generally disfavors such evidence, the Court finds that ruling on the admissibility of

this evidence should be deferred until trial. Doing so will afford the Court an

opportunity to properly evaluate the relevancy and potential prejudice of the

evidence.

            D. References to Previous Orders of the Court

       Plaintiff seeks to prohibit Defendants “from referencing in opening or closing

statements any Orders of this Court.” (Doc. 81-1, p. 2). Plaintiff cites to Louisiana

Code of Evidence Articles 401 and 403 for support. The Court first notes that

“questioning concerning the admissibility of evidence in federal court are governed

by the Federal Rules of Evidence”—not the Louisiana Code of Evidence. Dawsey v.

Olin Corp., 782 F.3d 1254, 1262 (5th Cir. 1986). Second, the equivalent rules in the

Federal Rules of Evidence do not categorically prevent reference to previous orders of

the Court. Third, and finally, Plaintiff again seeks to exclude a broad category of

evidence, rather than identifying a specific Order or Motion that will likely be

introduced at trial. The Court will not exclude evidence on the basis of so general a

motion. See Brossette v. Swift Transp. Co., No. CIV.A. 07-0888, 2008 WL 4809651, at

*1 (W.D. La. Oct. 30, 2008) (“The Court will not categorically exclude Defendants’

discovery responses on the basis of so ‘general’ a motion.”) Plaintiff may re-urge her

objection with specificity at trial.

            E. Insurance Premiums

       Plaintiff argues that Defendants should be prohibited from presenting

arguments that “insurance rates or premiums may or may not increase dependent

upon the amount a jury awards to the plaintiff” as these arguments might be

                                          6
        Case 3:17-cv-01781-BAJ-EWD          Document 97     08/19/21 Page 7 of 8




prejudicial. (Doc. 81, p. 3). Plaintiff argues that “insurance companies often make

such references during arguments in their opening and closing statements.”

(Doc. 81-1, p. 2). Defendant notes that there are no insurance company defendants

involved in this matter, and that Plaintiff has not specifically identified any witness

or exhibit to be excluded.

       Because Plaintiff again seeks to exclude a broad category of evidence, rather

than identifying a specific issue that will likely arise at trial, Plaintiff’s Motion as to

this category of evidence is denied, without prejudice. Plaintiff may re-urge her

objection with specificity at trial.

          F. Failure of Plaintiff to Have Seat Belt Secured

       Plaintiff seeks an Order prohibiting the defendants from eliciting evidence of

whether Plaintiff had her seat belt secured, “either orally or through the introduction

of documentary evidence.” (Doc. 81-1, p. 2). Plaintiff cites to no authority to support

her contention that this evidence is inadmissible on all potential grounds, in violation

of Local Rule 7(d). Defendants argue that they seek to introduce this evidence to

demonstrate that Plaintiff “failed to exercise reasonable care by failing to comply with

her employer’s safety policies.” (Doc. 88, p. 1).

       While the lack of support alone is sufficient to deny Plaintiff’s motion, the

Court also previously held in its Ruling and Order denying Plaintiff’s Motion for

Partial Summary Judgment, (Doc. 54), that “Louisiana’s pure comparative fault

scheme requires the Court to consider whether any other parties could also be liable

for Plaintiff’s injuries.” (Doc. 54, p. 5). This includes reviewing Plaintiff’s own conduct.

Therefore, the issue of whether Plaintiff failed to wear her seatbelt in violation of
                                             7
       Case 3:17-cv-01781-BAJ-EWD        Document 97     08/19/21 Page 8 of 8




Louisiana law and her employer’s policy may be relevant to an analysis of

comparative fault. Plaintiff’s Motion to exclude this category of evidence is denied.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion in Limine (Doc. 81) is DENIED.



                              Baton Rouge, Louisiana, this 19th day of August, 2021



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          8
